[g2018032218500429424070.jpg]

 

Exhibit 10.1

 

March 14, 2018

 

 

 

Mr. Ajay Shah

SMART Global Holdings, Inc.

c/o SMART Modular Technologies, Inc.

39870 Eureka Dr.

Newark, CA 94560

 

Dear Ajay:

 

          On behalf of SMART Global Holdings, Inc. (“SMART” or the “Company”), I
am delighted to offer you, and that you have accepted such offer, from the date
hereof until the date you become the sole Chief Executive Officer of the Company
(“CEO”), the exempt position of Executive Chairman and Co-Chief Executive
Officer (“Co-CEO”) and, from the date on which you become the sole CEO of the
Company, the position of Chairman of the Board of Directors of SMART (the
“Board”) and CEO. In each of these positions, you will be reporting directly to
the Board.

 

You will receive a three-year employment agreement with automatic and successive
one-year renewal terms unless terminated by either party 60 days prior to the
expiration of the then current term. The employment agreement will include the
provisions set forth in this offer letter as well as other mutually agreed terms
and conditions typical for an employment contract for the position and
responsibilities of a President and CEO of a company of similar size and
industry as SMART; provided that such agreement will not provide you with any
additional benefits upon a termination of your employment other than with
respect to the treatment of equity awards consistent with the termination of
employment provisions described in Exhibit A.

 

Your start date as Co-CEO will be March 14, 2018.

 

Your compensation package will include the following:

 

           1.  Base Salary.  Base salary of $1,924 per 2-week pay period,
payable in accordance with the normal payroll policies of SMART Modular
Technologies, Inc. and subject to the usual, required withholdings and
deductions. The base salary shall increase commensurate with minimum wage
requirements if applicable.

 

     2.  Performance Bonus. Other than as set forth in this letter, you will not
be eligible to participate in any cash or other bonus or incentive compensation
plans.

 

           3. Equity Awards. In consideration for your service to date as
Executive Chairman and your continuing service transitioning into the role of
Co-CEO and then President and sole

page 1 of 9

 

c/o SMART Modular Technologies ♦ 39870 Eureka Dr. ♦ Newark, CA 94560 ♦ Tel:
510-624-8159 ♦ Fax: 510-624-823

--------------------------------------------------------------------------------

[g2018032218500429424070.jpg]

 

CEO of the Company, on the date hereof, you will be granted the equity awards
described in Exhibit A pursuant to the SMART Global Holdings, Inc. Amended and
Restated 2017 Share Incentive Plan (as amended from time to time, the “Plan”).
All future equity awards will contain acceleration provisions substantially
similar to those described in Exhibit A in the event of a termination without
“Cause” or a resignation for “Good Reason” (each as defined in Exhibit A) with
and without a Change in Control substantially similar to those described in
Exhibit A.

 

       All equity awards and underlying shares are subject to the Amended and
Restated Sponsor Shareholders Agreement dated May 30, 2017 (the “SSA”) to which
you are a party, as such agreement may be amended from time to time pursuant to
its terms; provided, that nothing in the SSA will negatively affect the material
economic terms described in Exhibit A.  For the avoidance of doubt, provisions
in the SSA relating to the voting of shares shall not be deemed to negatively
affect the material terms described in Exhibit A. Additionally, to the extent
the terms of Article III of the SSA prevent you from exercising your options
and/or selling shares to cover the exercise price of your options or to cover
your tax obligations upon such exercise, such prohibition shall not be deemed to
negatively affect the material terms described in Exhibit A to the extent that
the term of such options continues or is extended until such time as the SSA
does not prohibit such exercise of options and/or sale of such shares.

 

           4.  Benefits. Upon your start of employment you will be eligible to
participate in SMART’s Executive Benefits Program, which includes an annual
comprehensive physical exam, financial counseling services, life insurance, and
disability benefits as well as a number of company-sponsored benefits, subject
in each case to the generally applicable terms and conditions of each particular
plan. Your eligibility for, and benefits under, all employee benefit plans and
programs will be determined under the terms of those plans and programs, but in
all cases will be on terms at least as favorable to you as is available to any
officer or director of SMART.  The company-sponsored plans include group
healthcare insurance, group term life insurance, and long-term and short-term
disability insurance. SMART’s healthcare insurance package consists of medical,
dental, vision and prescription coverage. You will begin accruing vacation, at
the rate of 20 days per year, on your first day of employment.  After three
months of employment, you will automatically be enrolled in SMART’s 401(k)
program at the automatic enrollment rate whereby 5% of your gross pay per
paycheck will be deferred into your 401(k) account. You can contact Fidelity,
our 401(k) provider, to opt-out of this automatic service by calling
1-800-835-5097, or you can contact HR for more information.  

 

           5.  Indemnification. If needed to provide protection in your new
capacity, your current indemnification agreement with SMART (formerly known as
Saleen Holdings, Inc.) dated September 13, 2011 will be amended as appropriate.
You will be entitled to an indemnification agreement and liability insurance on
terms at least as favorable to you as is available to any officer or director of
SMART, which indemnification and insurance coverage shall survive your
termination of employment.

 

page 2 of 9

 

c/o SMART Modular Technologies ♦ 39870 Eureka Dr. ♦ Newark, CA 94560 ♦ Tel:
510-624-8159 ♦ Fax: 510-624-823

--------------------------------------------------------------------------------

[g2018032218500429424070.jpg]

 

       This offer, and any employment pursuant to this offer, is contingent on
you: (1) providing the legally required proof of your identity and authorization
to work in the United States, and (2) executing and complying with the Company’s
standard Employment, Confidential Information and Invention Assignment Agreement
(the “Confidentiality Agreement”) and the Company’s standard Arbitration and
Class Action Waiver Agreement.  Prior to your signing the Confidentiality
Agreement, Section 7 of the Confidentiality Agreement will be amended to include
carve-outs reasonably acceptable to you to permit you to conduct reasonable
activities in your capacity as a private equity investor and manager and to
permit recruiting activities that are general in nature and not directed
specifically at employees of the Company and/or in which you have no material
involvement.

 

     By signing and accepting this offer, you represent and warrant that: (i)
you are not subject to any pre-existing contractual or other legal obligation
with any person, company or business enterprise which would prohibit your
employment with, or your providing services to, SMART as its employee or to any
of SMART’s affiliates; and (ii) you have not and shall not use in the course of
your employment with SMART and to the benefit of SMART, any confidential or
proprietary information of another person, company or business enterprise to
whom you currently provide, or previously provided services.

 

     To confirm your acceptance of this offer, please sign below.  I look
forward to your positive response, and I am very excited about your re-taking
the reins at SMART.  

 

 

Sincerely,

 

 /s/ IAIN MACKENZIE        

 

Iain MacKenzie

 

 

ACCEPTED AND AGREED:

 

 

/s/ AJAY SHAH__________

Ajay Shah

 

Date: March 14, 2018

 

 




page 3 of 9

 

c/o SMART Modular Technologies ♦ 39870 Eureka Dr. ♦ Newark, CA 94560 ♦ Tel:
510-624-8159 ♦ Fax: 510-624-823

--------------------------------------------------------------------------------

[g2018032218500429424070.jpg]

 

EXHIBIT A

Initial Equity Awards

 

1.  Time-Based Option Award. 450,000 time-based options to purchase ordinary
shares of SMART with an exercise price equal to the closing price on the date of
grant. These options will vest in four equal tranches of 25% (or 112,500
ordinary shares) on each annual anniversary of the grant date provided that at
such time you are serving as CEO or Co-CEO.

 

2. 1.5X Performance-Based Option Award.  225,000 performance-based options to
purchase ordinary shares of SMART with an exercise price equal to the closing
price on the date of grant. These options will be eligible to vest in four equal
tranches of 25% (or 56,250 ordinary shares) on each annual anniversary of the
grant date if (i) the 30 trading day rolling average closing price of an
ordinary share of SMART equals or exceeds 150% of the exercise price (such 30
trading day average, the “150% Price Target”) at any time during the four year
period following the grant date, and (ii) you are serving as CEO or Co-CEO on
the date of vesting occurring after the 150% Price Target is first achieved
(provided that if the 150% Price Target is satisfied after any annual vesting
date for any portion of the option, such prior portion or portions will vest
upon achievement of the 150% Price Target). The Company will monitor performance
versus the 150% Price Target and, upon satisfaction thereof, the Board will
certify that the 150% Price Target has been satisfied and promptly notify you
that the 150% Price Target being achieved. If the 150% Price Target is not
achieved during said four year period, these options will terminate on the
fourth anniversary of the grant date.

 

3. 2.0X Performance-Based Option Award.  225,000 performance-based options to
purchase ordinary shares of SMART with an exercise price equal to the closing
price on the date of grant. These options will be eligible to vest in four equal
tranches of 25% (or 56,250 ordinary shares) on each annual anniversary of the
grant date if (i) the 30 trading day rolling average closing price of an
ordinary share of SMART equals or exceeds 200% of the exercise price (such 30
trading day average, the “200% Price Target”) at any time during the seven year
period following the grant date, and (ii) you are serving as CEO or Co-CEO on
the date of vesting occurring after the 200% Price Target is first met (provided
that if the 200% Price Target is satisfied after any annual vesting date for any
portion of the option, such prior portion or portions will vest upon achievement
of the 200% Price Target). The Company will monitor performance versus the 200%
Price Target and, upon satisfaction thereof, the Board will certify that the
200% Price Target has been satisfied and promptly notify you that the 200% Price
Target being achieved. If the 200% Price Target is not achieved during said
seven year period, these options will terminate on the seventh anniversary of
the grant date.

 

4. Term of Initial Equity Awards.  All of the above equity awards will have an
eight year term unless earlier terminated as set forth above or in the Plan or
the award agreement.  The post-termination periods of exercisability provided by
the award agreement will be at least as favorable as those provided in the
Company’s standard form option award agreement, and if you are terminated for
Cause, you will have 30 days to exercise any vested options that were vested and
outstanding immediately prior to your termination, and, to the extent the terms
of the SSA or applicable securities laws prevent you from exercising your
options and/or selling shares to cover the exercise price of your options or to
cover your tax obligations upon such

page 4 of 9

 

c/o SMART Modular Technologies ♦ 39870 Eureka Dr. ♦ Newark, CA 94560 ♦ Tel:
510-624-8159 ♦ Fax: 510-624-823

--------------------------------------------------------------------------------

[g2018032218500429424070.jpg]

 

exercise, the term of such options will be extended until fifteen (15) days
after the time the SSA or applicable securities laws do not prohibit such
exercise of options and/or sale of such shares.  In addition, to the extent your
performance-based options are scheduled to expire at a time that the Board is
determining whether the applicable 150% Price Target and/or the 200% Price
Target have been met and certifying the same, the term of such options will be
extended until fifteen (15) days after such certification has been made.  You
will be permitted to transfer any portion of the vested or unvested equity
awards to immediate family members, estate planning entities benefitting you or
immediate family members and/or to a charity, charitable foundation or similar
organization.  

 

5. Termination of Employment Not in Connection with a Change in Control.  In the
event of a termination of your employment other than for Cause (as defined
below) or a termination of your employment for Good Reason (as defined below)
and in either case, not in connection with a Change in Control (as defined in
below), then, with respect to options that have not previously terminated, (i)
25% of the total number of initial time-based options granted that were not
previously vested, will have their vesting accelerated at the time of
termination in addition to any options previously vested, (ii) 25% of the
initial amount of each performance-based option grant that were not previously
vested, will have their vesting accelerated at the time of termination in
addition to any options previously vested but only if the 30 trading day rolling
average closing price of an ordinary share of SMART equals or exceeds the
percentage of the exercise price as shown on Schedule 1 of the 1.5X
performance-based option award and/or the 2.0X performance-based option award,
respectively, on the termination date when the termination occurs in the time
periods as set forth on Schedule 1. All other equity awards will be forfeited
upon termination, and all other unvested equity grants will be terminated.  For
the avoidance of doubt, the accelerated vesting provided by this Section and
Section 6 will be applied only after the determination of any vesting earned
through performance goal achievement up to and including your date of
termination. For example, if you are terminated other than for Cause in the
fourth year of employment and the 150% price target is satisfied as of your
termination date, you will receive vesting of 100% of the 1.5X option (75%
having been earned for your first three years of employment and an additional
25% under this Section 5).  The accelerated vesting provided in this Section 5
also shall apply for a termination due to death or disability. For the avoidance
of doubt, the terms of this Section 5 shall not apply in the event you cease to
be CEO or Co-CEO, but agree to continue as Executive Chairman and, in connection
with such role, are involved in the day to day management of the Company at a
level substantially more significant than the Company’s non-employee directors.

 

6. Termination of Employment in Connection with a Change in Control. In the
event of a termination other than for Cause or a termination for Good Reason in
either case, in connection with a Change in Control, then, with respect to
options that have not previously terminated, (i) 100% of the unvested initial
time-based options will have their vesting accelerated at the time of
termination, and (ii) 100% of the unvested initial performance-based options
will have their vesting accelerated at the time of termination but only if the
30 trading day rolling average closing price of an ordinary share of SMART
equals or exceeds the percentage of the exercise price as shown on Schedule 1 of
the 1.5X performance-based option award and/or the 2.0X performance-based option
award, respectively, on the

page 5 of 9

 

c/o SMART Modular Technologies ♦ 39870 Eureka Dr. ♦ Newark, CA 94560 ♦ Tel:
510-624-8159 ♦ Fax: 510-624-823

--------------------------------------------------------------------------------

[g2018032218500429424070.jpg]

 

termination date when the termination occurs in the time periods as set forth on
Schedule 1. All other equity awards will be forfeited upon termination, and all
other unvested equity grants will be terminated. In the event of a Chang in
Control, the 30 trading day rolling average closing price of an ordinary share
of SMART shall be deemed to be the price per share paid in the Change in
Control. “In connection with a Change in Control” refers to the period that
begins two months before the Change in Control and ends 12 months after the
Change in Control.  For the avoidance of doubt, the terms of this Section 6
shall not apply in the event you cease to be CEO or Co-CEO, but agree to
continue as Executive Chairman and, in connection with such role, are involved
in the day to day management of the Company at a level substantially more
significant than the Company’s non-employee directors.

 

7. Definitions. “Good Reason” shall mean the occurrence, without your written
consent, of any of the following events: (A) a material reduction in the nature
or scope of your responsibilities, duties or authority from those contemplated
as a Board member or CEO of publicly-held company similar in size to SMART, (B)
causing or requiring you to report to any person other than the Board, (C) the
relocation of your primary office to a location that is not within a fifty (50)
mile radius of  SMART’s offices in Newark, California, (D) a material reduction
in the disability or death benefits provided to you, other than a reduction of
not more than 10% that applies to all executives generally, (E) a material
reduction in the health benefits provided to you, other than a reduction that
applies to all executives generally, (F) if (and only if) your salary or bonus
opportunity increase to a meaningful level (of at least $500,000 annually or
more), a material reduction in your salary or bonus opportunity, other than a
reduction of not more than 10% that applies to all executives generally, or (G)
the Company’s material violation of a material provision of this offer letter
(or any other material provision of a material agreement between you and the
Company or any of its affiliates (the “Company Group”)); provided, that any such
event described in (A) through (G) above shall not constitute Good Reason unless
you deliver to the Board a Notice of Termination for Good Reason within ninety
(90) days after you first learn of the existence of the circumstances giving
rise to Good Reason, and within thirty (30) days following the delivery of such
Notice of Termination for Good Reason, SMART has failed to cure the
circumstances giving rise to Good Reason and following such failure to cure, you
resign your employment within thirty (30) days thereof.

 

“Cause” shall mean: (A) an act of material fraud or material dishonesty against
any member of the Company Group in connection with the performance of your
responsibilities that the Board reasonably determines will damage the business
of any member of the Company Group, (B) your conviction of, or plea of nolo
contendere to¸ a felony (excluding traffic offenses) which the Board reasonably
determines had or will have a materially detrimental effect on the reputation or
business of the Company Group, (C) intentional or gross misconduct which the
Board reasonably determines had or will have a materially detrimental effect on
the reputation or business of the Company Group, (D) intentional improper
disclosure of Confidential Information (as defined in the Confidentiality
Agreement) which the Board reasonably determines had or will have a materially
detrimental effect on the reputation or business of the Company Group, or (E)
your material violation of a material Company Group policy or a material
provision of this offer letter (or any other material provision of a material
agreement between you and any member of the Company Group),

page 6 of 9

 

c/o SMART Modular Technologies ♦ 39870 Eureka Dr. ♦ Newark, CA 94560 ♦ Tel:
510-624-8159 ♦ Fax: 510-624-823

--------------------------------------------------------------------------------

[g2018032218500429424070.jpg]

 

after written notice from the Company, and a reasonable opportunity of not less
than thirty (30) days to cure (to the extent curable) such violations during
which time you will be given a reasonable opportunity to address any issues with
the Board.  

 

“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of any one or more of the following events:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company and its Subsidiaries, taken as
a whole;

(ii) any person or group, other than any of the Silver Lake Investors or any of
their respective Affiliates, is or becomes the Beneficial Owner, directly or
indirectly, of more than fifty percent (50%) of the total voting power of the
outstanding voting shares of the Company, including (but not limited to) by way
of merger, amalgamation or consolidation or otherwise;

(iii) Silver Lake Investors, together and/or any of their respective Affiliates,
is or becomes the Beneficial Owner, directly or indirectly, of more than eighty
percent (80%) of the total voting power of the outstanding voting shares of the
Company, including (but not limited to) by way of merger, amalgamation or
consolidation or otherwise; or

(iv) during any period of twelve consecutive months, individuals who at the
beginning of such period constitute the Board, and any new directors (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in subsections  (i), (ii) or (iii))
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a majority of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the members of the Board.

 

8. Dividends. In the event that SMART were to make an extraordinary cash
dividend or upon the occurrence of another event described in Section 4(d) of
the Plan, an equitable adjustment will be made in the exercise price of all
option grants and an equitable adjustment will be made in each of the 150% Price
Target and the 200% Price Target in a manner reasonably expected to prevent
diminution of the value of the award to be caused by the occurrence of such
event.

 

9. Right to Net-Exercise. Except if prohibited by Article III of the SSA or
applicable securities laws, SMART will permit the sale of a number of ordinary
shares that are issued under any equity award, which SMART determines is
sufficient to generate an amount that pays the exercise price and/or meets the
tax withholding obligations under applicable law or regulation, plus additional
shares to account for rounding and market fluctuations, and payment of such
exercise price and/or tax withholding to SMART, and such shares may (but will
not be required to) be sold as part of a block trade with other Plan
participants.

 

10. Exercise of Discretion. Notwithstanding any contrary provision of the Plan
or of any award agreement, the Committee (as defined in the Plan) will not use
its authority or discretion under the Plan, including, but not by way of
limitation, under Sections 3(a)(vi), 3(a)(vii), 4(d), 9(d), and 14(a) of the
Plan, to implement a change of any term of your awards

page 7 of 9

 

c/o SMART Modular Technologies ♦ 39870 Eureka Dr. ♦ Newark, CA 94560 ♦ Tel:
510-624-8159 ♦ Fax: 510-624-823

--------------------------------------------------------------------------------

[g2018032218500429424070.jpg]

 

that would divest you of any value or rights under the any of the options
described above.  The preceding prohibition shall be reflected in all applicable
award agreements.  Any clawback policy described in Section 15(a) of the Plan
shall not, by its terms, discriminate against you except to the extent required
by law.  The Company will use its commercially reasonable best efforts to avoid
the application of Section 15(n) to any award granted to you (or shares acquired
under any such award).




page 8 of 9

 

c/o SMART Modular Technologies ♦ 39870 Eureka Dr. ♦ Newark, CA 94560 ♦ Tel:
510-624-8159 ♦ Fax: 510-624-823

--------------------------------------------------------------------------------

[g2018032218500429424070.jpg]

 

Schedule 1

 

 

Year After Grant That Termination Occurs

Target 30 Trading Day Rolling Average as % of Exercise Price of 1.5X Option

Target 30 Trading Day Rolling Average as % of Exercise Price of 2.0X Option

During 1st Year

111%

110%

During 2nd Year

122%

122%

During 3rd Year

135%

135%

During 4th Year

150%

150%

During 5th Year

 

164%

During 6th Year

 

181%

During 7th Year

 

200%

 

page 9 of 9

 

c/o SMART Modular Technologies ♦ 39870 Eureka Dr. ♦ Newark, CA 94560 ♦ Tel:
510-624-8159 ♦ Fax: 510-624-823